Exhibit 10.4

 

AMENDMENT

 

This Amendment (this “Amendment”), dated as of November 9, 2005, is entered into
by and between IT&E INTERNATIONAL GROUP, a Nevada corporation (the “Company”),
and LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”), for the
purpose of amending the terms of (i) the Common Stock Purchase Warrant, issued
by the Company to Laurus on October 18, 2004 (as amended, modified and/or
supplemented from time to time, the “Warrant”) and (ii) the Registration Rights
Agreement, dated as of October 18, 2004 between the Company and Laurus (as
amended, modified and/or supplemented from time to time, the “Registration
Rights Agreement” together with the Securities Purchase Agreement (as defined
below) and the Related Agreements referred to therein, the “Loan Documents”). 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Securities Purchase Agreement, dated as of
October 18, 2004 between the Company and Laurus (as amended, modified and/or
supplemented from time to time, the “Securities Purchase Agreement”).

 

WHEREAS, on October 25, 2005, the Company issued to Laurus a notice of its
intention to redeem in full on November 4, 2005 the outstanding principal,
interest and fees outstanding under the Secured Convertible Term Note, dated as
of October 18, 2004 issued by the Company to Laurus (as amended, modified and/or
supplemented from time to time, the “Note”);

 

WHEREAS, notwithstanding the required prepayment penalty incurred by the Company
as a result of such proposed redemption as more fully described in Section 2.3
of the Note (the “Prepayment Penalty”), in addition to the repayment on
November 4, 2005 of principal, interest and fees outstanding under the Note at
such time (the “Repayment Amount”), the Company and Laurus have agreed that the
payment to Laurus of an additional $650,000 in excess of the Repayment Amount
will satisfy in full the Prepayment Penalty thereunder;

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       On the Amendment Effective Date, in
further consideration of the settlement of the Prepayment Penalty as described
in the recitals set forth above, and upon delivery to the Company of the Warrant
for cancellation, the Company shall amend and restate the Warrant in the form
attached hereto as Exhibit A (as amended and restated, amended, modified and/or
supplemented from time to time, the “Amended and Restated Warrant”).

 

2.                                       Laurus and the Company hereby agree
that notwithstanding anything to the contrary in the Note or any Related
Agreement that the amount of $650,000 satisfies in full any Prepayment Penalty
and that upon payment of the Repayment Amount, plus such $650,000, the Company
will have no further payment obligation to Laurus under the Note, but shall
continue to be obligated to Laurus for indemnification and any other obligations
under the Note that survive repayment thereof.  Upon receipt of the Repayment
Amount, plus such $650,000, Laurus shall promptly deliver the original Note
along with any original amendments thereto to the Company for cancellation.

 

--------------------------------------------------------------------------------


 

3.                                       Laurus and the Company hereby agree
that, notwithstanding any prior agreement to the contrary, the shares of Common
Stock issuable upon exercise of the Warrant shall be registered in the Company’s
next registration statement on Form SB-2 (or such other appropriate form,
excluding a Form S-8); provided, however, that the Company shall register such
shares on a date no later than December 31, 2005 (the “Filing Date”); provided,
further, that the Filing Date shall be deemed to be a “Filing Date” as defined
in Section 1 of the Registration Rights Agreement.

 

4.                                       Laurus understands that the Company has
an affirmative obligation to make prompt public disclosure of material
agreements and material amendments to such agreements.  The Company hereby
covenants that it shall file this Amendment on a Form 8-K with four (4) business
days of the date hereof, in accordance with the Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.

 

5.                                       Each amendment set forth herein shall
be effective as of the date first above written (the “Amendment Effective Date”)
on the date when each of the Company and Laurus shall have executed and the
Company shall have delivered to Laurus its respective counterpart to this
Amendment.

 

6.                                       Except as specifically set forth in
this Amendment, there are no other amendments or modifications to the Loan
Documents, and all of the other forms, terms and provisions of the Loan
Documents remain in full force and effect.

 

7.                                       The Company hereby represents and
warrants to Laurus that (i) it has authorized and reserved a sufficient number
of shares of Common Stock for the full exercise of the Warrants after giving
effect to this Amendment, (ii) no Event of Default exists on the date hereof,
(iii) on the date hereof, all representations, warranties and covenants made by
the Company in connection with the Loan Documents are true, correct and complete
and (iv) on the date hereof, all of the Company’s and its Subsidiaries’ covenant
requirements have been met.

 

8.                                       From and after the Amendment Effective
Date, all references in the Loan Documents and in the other Related Agreements
to the Warrant and/or the Registration Rights Agreement shall be deemed to be
references to the Warrant and/or the Registration Rights Agreement, as the case
may be, as modified hereby.

 

9.                                       This Amendment shall be binding upon
the parties hereto and their respective successors and permitted assigns and
shall inure to the benefit of and be enforceable by each of the parties hereto
and their respective successors and permitted assigns.  THIS AMENDMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE
OF NEW YORK.  This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which shall constitute one instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
the Loan Documents to be signed in its name effective as of the date first above
written.

 

 

 

IT&E INTERNATIONAL GROUP

 

 

 

 

 

 

 

 

By:

/s/ David Vandertie

 

 

Name:

David Vandertie

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

 

By:

/s/ Eugene Grin

 

 

Name:

Eugene Grin

 

 

Title:

Director

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

AMENDED AND RESTATED WARRANT

 

--------------------------------------------------------------------------------


 

 

THIS AMENDED AND RESTATED WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS AMENDED AND RESTATED WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THIS AMENDED
AND RESTATED WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS AMENDED
AND RESTATED WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT&E INTERNATIONAL GROUP THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

Right to Purchase up to 1,924,000 Shares of Common Stock of
IT&E International Group
(subject to adjustment as provided herein)

 

AMENDED AND RESTATED
COMMON STOCK PURCHASE WARRANT

 

No.

                                                

Issue Date:  November     , 2005

 

IT&E INTERNATIONAL GROUP, a corporation organized under the laws of the State of
Nevada (“IT&E International Group”), hereby certifies that, for value received,
LAURUS MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company (as defined herein) from and
after the Issue Date of this Amended and Restated Warrant (this “Warrant”) and
at any time or from time to time before 5:00 p.m., New York time, through the
close of business October 18, 2011 (the “Expiration Date”), up to 1,924,000
fully paid and nonassessable shares of Common Stock (as hereinafter defined),
$0.01 par value per share, at the applicable Exercise Price per share (as
defined below).  The number and character of such shares of Common Stock and the
applicable Exercise Price per share are subject to adjustment as provided
herein.  This Amended and Restated Warrant amends, restates and supersedes in
its entirety that certain Common Stock Purchase Warrant dated October 18, 2004
between the parties hereto which is no longer of any force or effect.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include IT&E
International Group and any corporation which shall succeed, or assume the
obligations of, IT&E International Group hereunder.

 

(b)                                 The term “Common Stock” includes (i) the
Company’s Common Stock, par value $0.01 per share; and (ii) any other securities
into which or for which any of the securities described in (i) may be converted
or exchanged pursuant to a plan of recapitalization, reorganization, merger,
sale of assets or otherwise.

 

--------------------------------------------------------------------------------


 

(c)                                  The term “Other Securities” refers to any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the Holder at any time shall be entitled
to receive, or shall have received, on the exercise of the Warrant, in lieu of
or in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

 

(d)                                 The “Exercise Price” applicable under this
Warrant shall be $0.22.

 


1.                                       EXERCISE OF WARRANT.


 


1.1                                 NUMBER OF SHARES ISSUABLE UPON EXERCISE. 
FROM AND AFTER THE DATE HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE
HOLDER SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE OR
IN PART, BY DELIVERY OF AN ORIGINAL OR FAX COPY OF AN EXERCISE NOTICE IN THE
FORM ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE NOTICE”), SHARES OF COMMON
STOCK OF THE COMPANY, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.


 


1.2                                 FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE
“FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE
“DETERMINATION DATE”) SHALL MEAN:


 


(A)                                  IF THE COMPANY’S COMMON STOCK IS TRADED ON
THE AMERICAN STOCK EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE
NATIONAL OR SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, INC.(“NASDAQ”), THEN THE
CLOSING OR LAST SALE PRICE, RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE DETERMINATION DATE.


 


(B)                                 IF THE COMPANY’S COMMON STOCK IS NOT TRADED
ON THE AMERICAN STOCK EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR ON THE NASDAQ BUT
IS TRADED ON THE NASD OTC BULLETIN BOARD, THEN THE MEAN OF THE AVERAGE OF THE
CLOSING BID AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY
PRECEDING THE DETERMINATION DATE.


 


(C)                                  EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF
THE COMPANY’S COMMON STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE
COMPANY AGREE OR IN THE ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH
THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A
SINGLE ARBITRATOR TO BE CHOSEN FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION
AND TRAINING TO PASS ON THE MATTER TO BE DECIDED.


 


(D)                                 IF THE DETERMINATION DATE IS THE DATE OF A
LIQUIDATION, DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION,
DISSOLUTION OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO
BE PAYABLE PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN
THE EVENT OF SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS
TO BE PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


 


1.3                                 COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL,
AT THE TIME OF THE EXERCISE OF THE WARRANT, UPON THE REQUEST OF THE HOLDER
HEREOF ACKNOWLEDGE IN WRITING ITS

 

2

--------------------------------------------------------------------------------


 


CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY RIGHTS TO WHICH SUCH HOLDER
SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH THE
PROVISIONS OF THIS WARRANT. IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH REQUEST,
SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY TO AFFORD
TO SUCH HOLDER ANY SUCH RIGHTS.


 


1.4                                 TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT
THAT A BANK OR TRUST COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE
HOLDERS PURSUANT TO SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY SHALL HAVE ALL
THE POWERS AND DUTIES OF A WARRANT AGENT (AS HEREINAFTER DESCRIBED) AND SHALL
ACCEPT, IN ITS OWN NAME FOR THE ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON
AS MAY BE ENTITLED THERETO, ALL AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH
SUCCESSOR, AS THE CASE MAY BE, ON EXERCISE OF THIS WARRANT PURSUANT TO THIS
SECTION 1.


 


2.                                       PROCEDURE FOR EXERCISE.


 


2.1                                 DELIVERY OF STOCK CERTIFICATES, ETC., ON
EXERCISE.  THE COMPANY AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH
THIS WARRANT SHALL HAVE BEEN SURRENDERED AND PAYMENT MADE FOR SUCH SHARES IN
ACCORDANCE HEREWITH.  AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT
IN FULL OR IN PART, AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS THEREAFTER,
THE COMPANY AT ITS EXPENSE (INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE
TAXES) WILL CAUSE TO BE ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER, OR AS
SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY
DIRECT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS, A
CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES) TO WHICH
SUCH HOLDER SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN LIEU OF ANY FRACTIONAL
SHARE TO WHICH SUCH HOLDER WOULD OTHERWISE BE ENTITLED, CASH EQUAL TO SUCH
FRACTION MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL SHARE, TOGETHER
WITH ANY OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE
APPLICABLE) TO WHICH SUCH HOLDER IS ENTITLED UPON SUCH EXERCISE PURSUANT TO
SECTION 1 OR OTHERWISE.


 


2.2                                 EXERCISE.  PAYMENT MAY BE MADE EITHER IN
CASH OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY
EQUAL TO THE APPLICABLE AGGREGATE EXERCISE PRICE, FOR THE NUMBER OF SHARES OF
COMMON STOCK SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH EXERCISE NUMBER SHALL BE
ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER OF SHARES OF COMMON STOCK
ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT) AND THE HOLDER SHALL
THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY AUTHORIZED, VALIDLY ISSUED,
FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES)
DETERMINED AS PROVIDED HEREIN.


 


3.                                       EFFECT OF REORGANIZATION, ETC.;
ADJUSTMENT OF EXERCISE PRICE.


 


3.1                                 REORGANIZATION, CONSOLIDATION, MERGER, ETC. 
IN CASE AT ANY TIME OR FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A
REORGANIZATION, (B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR
(C) TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER
PERSON UNDER ANY PLAN OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE
COMPANY, THEN, IN EACH SUCH CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A
TRANSACTION, PROPER AND ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY
THE HOLDER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER
THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER

 

3

--------------------------------------------------------------------------------


 


OR THE EFFECTIVE DATE OF SUCH DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN
LIEU OF THE COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR
TO SUCH CONSUMMATION OR SUCH EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH) TO WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON
SUCH CONSUMMATION OR IN CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF
SUCH HOLDER HAD SO EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL
SUBJECT TO FURTHER ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


3.2                                 DISSOLUTION.  IN THE EVENT OF ANY
DISSOLUTION OF THE COMPANY FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTIES OR ASSETS, THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE
TO HOLDERS OF ITS COMMON STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE
DELIVERED TO THE HOLDER THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDER PURSUANT TO SECTION 3.1, OR, IF
THE HOLDER SHALL SO INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED
BY THE HOLDER AND HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE
HOLDER (THE “TRUSTEE”).


 


3.3                                 CONTINUATION OF TERMS.  UPON ANY
REORGANIZATION, CONSOLIDATION, MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING
ANY TRANSFER) REFERRED TO IN THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL
FORCE AND EFFECT AND THE TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK
AND OTHER SECURITIES AND PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT
AFTER THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE
EFFECTIVE DATE OF DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE,
AND SHALL BE BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES,
INCLUDING, IN THE CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT
SUCH PERSON SHALL HAVE EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED
IN SECTION 4.  IN THE EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND
EFFECT AFTER THE CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3,
THEN THE COMPANY’S SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
RECEIVABLE BY THE HOLDERS WILL BE DELIVERED TO HOLDER OR THE TRUSTEE AS
CONTEMPLATED BY SECTION 3.2.


 


4.                                       EXTRAORDINARY EVENTS REGARDING COMMON
STOCK.  IN THE EVENT THAT THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE
COMMON STOCK AS A DIVIDEND OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK,
(B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE EXERCISE PRICE SHALL, SIMULTANEOUSLY
WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE THEN EXERCISE
PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE THE EXERCISE
PRICE THEN IN EFFECT. THE EXERCISE PRICE, AS SO ADJUSTED, SHALL BE READJUSTED IN
THE SAME MANNER UPON THE HAPPENING OF ANY SUCCESSIVE EVENT OR EVENTS DESCRIBED
HEREIN IN THIS SECTION 4.  THE NUMBER OF SHARES OF COMMON STOCK THAT THE HOLDER
SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1, BE ENTITLED
TO RECEIVE SHALL BE INCREASED TO A NUMBER DETERMINED BY MULTIPLYING THE NUMBER
OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS
SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF WHICH (A) THE NUMERATOR
IS THE EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS
SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE EXERCISE PRICE IN EFFECT
ON THE DATE OF SUCH EXERCISE.

 

4

--------------------------------------------------------------------------------


 


5.                                       CERTIFICATE AS TO ADJUSTMENTS.  IN EACH
CASE OF ANY ADJUSTMENT OR READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) ISSUABLE ON THE EXERCISE OF THE WARRANT, THE COMPANY AT ITS EXPENSE
WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO
COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT
AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED, INCLUDING A STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY
THE COMPANY FOR ANY ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES)
ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES
OF COMMON STOCK (OR OTHER SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING,
AND (C) THE EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK TO BE
RECEIVED UPON EXERCISE OF THIS WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED OR READJUSTED AS PROVIDED IN THIS
WARRANT.  THE COMPANY WILL FORTHWITH MAIL A COPY OF EACH SUCH CERTIFICATE TO THE
HOLDER AND ANY WARRANT AGENT OF THE COMPANY (APPOINTED PURSUANT TO SECTION 11
HEREOF).


 


6.                                       RESERVATION OF STOCK, ETC., ISSUABLE ON
EXERCISE OF WARRANT.  THE COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE,
SOLELY FOR ISSUANCE AND DELIVERY ON THE EXERCISE OF THE WARRANT, SHARES OF
COMMON STOCK (OR OTHER SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF
THE WARRANT.


 


7.                                       ASSIGNMENT; EXCHANGE OF WARRANT. 
SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE
RIGHTS EVIDENCED HEREBY, MAY BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A
“TRANSFEROR”) IN WHOLE OR IN PART.  ON THE SURRENDER FOR EXCHANGE OF THIS
WARRANT, WITH THE TRANSFEROR’S ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED
HERETO (THE “TRANSFEROR ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, THE PROVISION OF A LEGAL OPINION
FROM THE TRANSFEROR’S COUNSEL (AT THE COMPANY’S EXPENSE) THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, AND
WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES) WILL ISSUE AND
DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW WARRANT OF LIKE
TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S) SPECIFIED IN SUCH
TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN THE AGGREGATE ON
THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON
THE FACE OR FACES OF THE WARRANT SO SURRENDERED BY THE TRANSFEROR.


 


8.                                       REPLACEMENT OF WARRANT.  ON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR
DESTRUCTION OF THIS WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY
REASONABLY SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY
SUCH MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT
ITS EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE
TENOR.


 


9.                                       REGISTRATION RIGHTS.  THE HOLDER HAS
BEEN GRANTED CERTAIN REGISTRATION RIGHTS BY THE COMPANY.  THESE REGISTRATION
RIGHTS ARE SET FORTH IN A REGISTRATION RIGHTS AGREEMENT ENTERED INTO BY THE
COMPANY AND HOLDER DATED AS OF EVEN DATE OF THIS WARRANT.

 

5

--------------------------------------------------------------------------------


 


10.                                 MAXIMUM EXERCISE.  THE HOLDER SHALL NOT BE
ENTITLED TO EXERCISE THIS WARRANT ON AN EXERCISE DATE, IN CONNECTION WITH THAT
NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE IN EXCESS OF THE SUM OF (I) THE
NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS
AFFILIATES ON AN EXERCISE DATE, AND (II) THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF THIS PROVISO IS BEING MADE ON AN EXERCISE DATE, WHICH WOULD
RESULT IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS AFFILIATES OF MORE THAN
4.99% OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ON SUCH DATE. 
FOR THE PURPOSES OF THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 13D-3 THEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE RESTRICTION DESCRIBED IN THIS PARAGRAPH MAY
BE REVOKED UPON 75 DAYS PRIOR NOTICE FROM THE HOLDER TO THE COMPANY AND IS
AUTOMATICALLY NULL AND VOID UPON AN EVENT OF DEFAULT UNDER THE NOTE MADE BY THE
COMPANY TO THE HOLDER DATED THE DATE HEREOF (AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, THE “NOTE”).


 


11.                                 WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN
NOTICE TO THE HOLDER, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK
(OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1,
EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT
PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH
ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH
OFFICE BY SUCH AGENT.


 


12.                                 TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS
WARRANT IS TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE
REGISTERED HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES,
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 


13.                                 NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS FROM THE COMPANY TO THE HOLDER SHALL BE MAILED BY FIRST CLASS
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN
FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER
FURNISHES TO THE COMPANY AN ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST
HOLDER WHO HAS SO FURNISHED AN ADDRESS TO THE COMPANY.


 


14.                                 MISCELLANEOUS.  THIS WARRANT AND ANY TERM
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT. THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW
YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT THE HOLDER MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION
OUTSIDE THE STATE OF NEW YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF
OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE
TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ITS REASONABLE ATTORNEY’S FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION
OF THIS WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR
RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT
IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR
PURPOSES OF REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE

 

6

--------------------------------------------------------------------------------


 


TERMS HEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL
IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF. 
THE COMPANY ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF
THIS WARRANT AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED
IN THE INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER
PARTY.


 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amended and Restated Warrant
as of the date first written above.

 

 

IT&E INTERNATIONAL GROUP

 

 

 

WITNESS:

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Amended and Restated Warrant)

 

TO:                            IT&E International Group

 

 

 

Attention:                                         Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Amended
and Restated Warrant (No.         ), hereby irrevocably elects to purchase
(check applicable box):

 

 

 

                  shares of the Common Stock covered by such Amended and
Restated Warrant; or

 

 

 

 

 

the maximum number of shares of Common Stock covered by such Amended and
Restated Warrant pursuant to the cashless exercise procedure set forth in
Section 2.

 

The undersigned herewith makes payment in lawful money of the United States of
the full Exercise Price for such shares at the price per share provided for in
such Amended and Restated Warrant, which is $                .

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                                     
whose address is
                                                                                                    
                                                           .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Amended and
Restated Warrant shall be made pursuant to registration of the Common Stock
under the Securities Act of 1933, as amended (the “Securities Act”) or pursuant
to an exemption from registration under the Securities Act and any applicable
state securities laws.

 

Dated:

 

 

 

 

 

 

(Signature must conform to name of Holder as specified on the face of the
Amended and Restated Warrant)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Amended and Restated Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Amended and Restated Warrant to purchase the percentage and number
of shares of Common Stock of IT&E International Group into which the within
Amended and Restated Warrant relates specified under the headings “Percentage
Transferred” and “Number Transferred,” respectively, opposite the name(s) of
such person(s) and appoints each such person Attorney to transfer its respective
right on the books of IT&E International Group with full power of substitution
in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

(Signature must conform to name of Holder as specified on the face of the
Warrant)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

(Name)

ACCEPTED AND AGREED:

 

[TRANSFEREE]

 

 

 

 

 

(Name)

 

 

B-1

--------------------------------------------------------------------------------